This is an appeal from an order of Judge DeVore refusing a motion made by the defendant-appellant for an order to transfer the causes from *Page 215 
calendar 1 to calendar 2 for trial and for orders of reference. The appeal raises two points: (1) Is the order appealable? and (2) Is it a law cause or a cause in equity?
As to the first, ordinarily the refusal of the trial Judge to grant an order of reference is not appealable, as it is within the discretion of the Judge, but where a substantial right is involved an appeal will lie in this cause, the question involved is whether it is a law cause to be tried as such before the Court and jury, or an equity cause to be tried by the Court, and involves a substantial right, and, therefore, appealable, and the motion to dismiss the appeal is overruled and refused.
As to the second question, is it a law or equity cause? Ordinarily the complaint primarily indicates the cause of action, whether legal or equitable. In the case at bar the complaint states a cause of action for wrongful detention and conversion, and seeks to recover the value of said property and damages for the unlawful detention and conversion.
The answer of the defendant is a general denial and also raises equitable issues. An examination of the pleadings in the cause shows that both legal and equitable issues are raised.
The complaint is to recover an unliquidated money demand as damages and, that being the case, clearly the parties are entitled to a trial by jury, unless that mode of trial has been waived. Wilson v. York, 43 S.C. 301,21 S.E. 82.
The real object of this suit by the plaintiff is to obtain his share of the crop to which he is entitled under his contract with Hamer. He does not question the right of the appellant to what interest Hamer has in the crop whatever. He admits that Hamer had one-half of the crop and in his, the plaintiff's, half the amount he owed Hamer, his landlord. He admits that he has no interest in the crop until Hamer is paid in full, but alleges that the bank has not only seized the *Page 216 
interest of Hamer and all that Hamer is entitled to, but has seized his interest after he had fully paid Hamer. The respondent, being a share cropper, had no interest in the crops until he paid his landlord in full. The whole crops were the landlord's until he was paid in full. MercantileCo. v. Britt, 102 S.C. 503, 87 S.E. 143.
But in the case at bar the plaintiff is not suing the landlord, but alleges the appellant seized not only Hamer's interest in the property, but his also, over which Hamer or his assigns have no claim whatsoever.
The statute gives the laborers a lien on the crop for the amount due them for such labor next in priority to that of the landlord, and the appellant was only entitled to look to whatever interest Hamer had in the crop, to wit, one-half, and out of the share of respondent whatever he owed Hamer. Anything over this the respondent was entitled to.
The defendant sets up fraud and collusion between the plaintiff and his landlord, Hamer. Hamer is not a party to this suit, but defendant's answer does raise equitable issues.
But the plaintiff must first establish his claim that the defendant unlawfully took his property and converted it to its own use, not any property of Hamer, but property of plaintiff in which and over which Hamer had no claim. This contention must be heard before the tribunal appointed for that purpose, and we see no error on the part of his Honor.